Citation Nr: 0631005	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach cancer, status 
post partial gastrectomy, for accrued purposes.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In March 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) to afford the appellant an opportunity for 
a Board hearing.  The appellant withdrew her request for a 
Board hearing in May 2006.  The case has been returned to the 
Board for further appellate review.  

The Board notes that in correspondence received in May 2006, 
the appellant indicated that she desired a representative.  
The claims file reflects that in April 2005, the appellant 
revoked the power of attorney for Disabled American Veterans 
in favor of The Texas Veterans Commission.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2003.  

2.  At the time of the veteran's death, the claim of service 
connection for stomach cancer status post partial gastrectomy 
was pending.  

3.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.  

4.  Stomach cancer status post partial gastrectomy was not 
manifest during service or within one year of separation from 
service.  


CONCLUSION OF LAW

Stomach cancer status post partial gastrectomy was neither 
incurred or aggravated in service nor may a malignant tumor 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In September 2003, the appellant 
was sent VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection (for accrued purposes); thus, that matter 
is moot with no prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection (for accrued purposes), but the 
claimant was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 
F.3d 1296 (Fed Cir. 1998), the United States Court of Appeals 
for the Federal Circuit held that the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision 
in order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits is that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.  

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death is considered.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the United States Court of Appeals 
for Veterans Claims ("the Court") held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, reports of autopsy made by VA on date of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2006).

Malignant tumors will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is no allegation and the record does not show that 
stomach cancer status post partial gastrectomy was incurred 
during combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
applicable in this case.

Initially, the Board notes that at the time of his death in 
September 2003, the veteran had a pending claim of 
entitlement to service connection for stomach cancer status 
post partial gastrectomy, which was filed in March 2003.  The 
appellant filed her claim for accrued benefits in September 
2003.  

The appellant has asserted that stomach cancer status post 
partial gastrectomy is a result of service.  The appellant, 
however, is not a medical professional and her statements do 
not constitute competent medical evidence that stomach cancer 
status post partial gastrectomy is related to a disease or 
injury incurred in service.  Generally, laypersons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for her statements 
or testimony to be probative as to the facts under 
consideration).  

The October 1967 service entrance examination report shows 
the abdomen and viscera were normal.  No organomegaly was 
noted in April 1969.  Abdominal pain was attributed to a 
ureteral calculus.  The April 1970 separation examination 
report shows the abdomen and viscera were normal.  On the 
accompanying medical history, he denied having or having had 
stomach trouble.  As noted in VA treatment records, to 
include an August 2003 VA treatment record, the veteran was 
diagnosed with gastric cancer in 2001, many years after 
service.  There is no competent evidence that the veteran's 
stomach cancer was manifest in service or within the initial 
post service year.  

In regard to the appellant's assertion that stomach cancer 
status post partial gastrectomy is a result of exposure to 
Agent Orange during service in Vietnam, as noted in her 
February 2004 notice of disagreement, the Board notes that it 
is clear from the veteran's DD Form 214 that he served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange.  The veteran's stomach cancer status post partial 
gastrectomy, however, is not a disease which is presumptive 
of service-connection by reason of having a positive 
association with exposure to an herbicide agent.  The Board 
notes that the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586- 
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for stomach cancer status post partial 
gastrectomy for accrued purposes is denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


